COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JESSICA SONYA GUERRA,                            §               No. 08-22-00183-CR

                        Appellant.                 §                    Appeal from

  v.                                               §                346th District Court

  THE STATE OF TEXAS,                              §             of El Paso County, Texas

                        State.                     §               (TC# 20210D02664)

                                                   §

                                            ORDER

       The record before us does not contain the trial court’s certification of the defendant’s right

of appeal. TEX.R.APP.P. 25.2(a)(2), (d). The trial court is ordered to prepare and file with the trial

court clerk within thirty days from the date of this order a certification of the defendant’s right of

appeal as required by TEX.R.APP.P. 25.2(a)(2) and 25.2(d). The trial court clerk shall prepare a

supplemental clerk’s record containing the certification and file it with this Court no later than

December 17, 2022.

       IT IS SO ORDERED this 2nd day of November, 2022.

                                                       PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.